DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 1, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1 and 13 have been amended changing the scope and contents of the claim. 
Claims 2, 4, 11-12, 14-15, and 17-18 have been cancelled.
Applicant’s amendment filed August 1, 2022 overcomes the following objection/rejection(s) from the last Office Action of May 3, 2022: 
Rejections to the claims under 35 USC § 103


	Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, the last line states, “and he deep region” should read “and the deep region”
Claim 13, the last line states, “and he deep region” should read “and the deep region”
Claim 19, line 3, “the display region is independently visually recognizable even irradiation of the light attenuates as the distance to the first surface of the object increases” and it seems a word may be missing between ‘even’ and ‘irradiation’ potentially ‘as’ or ‘though’
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3, 5-10, 13, 16 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of surface segmentation of objects from photoacoustic images, and determining additional surfaces deeper within an object and displaying the result. However, none of them alone or in any combination teaches locating three separate services within a photoacoustic image, determining the depth of each, and automatically varying the opacities of the surface regions and further displaying the result including information about the depths of each surface. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
This application is in condition for allowance except for the following formal matters noted: 
Objections to the claims for minor informalities
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668 

/VU LE/Supervisory Patent Examiner, Art Unit 2668